Citation Nr: 1411549	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee disorder, claimed as bilateral knee replacement.

3.  Entitlement to service connection for residuals of a lower body injury.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1965. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is of record. 

As noted on the title page, the Board is recharacterizing the Veteran's PTSD and depression claims as a broader claim for service connection for an acquired psychiatric disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Bilateral Hearing Loss-  Service treatment records do not indicate the presence of complaints or treatment for hearing loss.  A February 1965 separation examination reflects normal hearing thresholds.  The Veteran asserts that he was exposed to various noise exposures in service, including aircraft and engine noise.  See BVA Hearing Transcript (T.) 9.  His MOS suggests that he worked within close proximity of aircraft.  Indeed, VA has already conceded in-service noise exposure.

The Veteran underwent a November 2009 VA examination and opinion.  A negative opinion was provided with respect to his hearing loss claim.  However, as the negative opinion was premised entirely on the fact that audiological testing during his separation examination did not show hearing loss, the examination is not deemed adequate.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that 38 C.F.R. § 3.385 'does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even though hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service').  A new examination should be provided that adequately considers the Veteran's lay statements pertaining to hearing loss and noise exposure..

Service Connection for Bilateral Knee and Residuals of Lower Body Injury-  The Veteran asserts that he injured his knees and lower body when he was knocked backward by a jet blast into a catwalk.  The Veteran testified that his knees were hyperextended and that he was suffered from knee problems since this incident.  The Veteran additionally has indicated that after this injury he was taken to a naval hospital in Yokosuka, Japan for treatment of his lower abdomen.  See T. 12-13.

The Board notes that complete hospitalization records from the naval hospital in Yokosuka are not of record and should be obtained.  Records currently available in the claims file do not confirm in-service treatment for either his knee or lower body associated with this alleged injury.  Nevertheless, an August 2008 private treating physician indicated that the Veteran sustained significant injuries to his abdomen, hips and knees while in service and that he currently experiences problems stemming from this in-service incident.  Rationale for this determination was not been provided.  The Board finds the above treating practitioner's statement is an "indication" that his current knee and lower body disorder may be associated with service, but that there is insufficient competent evidence on file for the VA to make a decision on the claims.  

As such, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his bilateral knee disorder and/or his residuals of a lower body injury are related to service. 

Service Connection Acquired Psychiatric Disorder- 

VCAA Notice-  The Veteran has not received proper notification of the requirements for a claim for service connection for PTSD based on in-service personal assault.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of personal assault VA must first inform the claimant that he or she may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his or her account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him or her in the submission of alternative sources of evidence, by providing additional time to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his or her behalf.  The Court has emphasized that, in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.  A remand is required for the RO to provide the Veteran with such notice.  

VA Examination-  The Veteran asserts that he suffers from an acquired psychiatric disorder due to various in-service incidents.  These include allegations of personal assault.  An August 2010 private treating psychologist considered the Veteran's reports that he served in the honor guard and attended funerals for fallen veterans.  He additionally considered the Veteran's allegations that he had been severely injured when knocked across the flight deck by a jet blast.  The private examiner also considered the Veteran's allegations that he had been beaten severely by several men in service which resulted in a hospitalization.  The private treating psychologist diagnosed the Veteran with PTSD and a major depressive disorder.  Rationale for this determination was not provided.  The Board finds the above treating practitioner's statement is an "indication" that his current psychiatric disorder may be associated with service, but that there is insufficient competent evidence on file for the VA to make a decision on this claim.  

As such, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his acquired psychiatric disorder is related to service. 

Any Outstanding VA Treatment Records-  Finally, a review of the claims file shows treatment records were last obtained in April 2011 from the Fayetteville VA Medical Center (VAMC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  All outstanding VA records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim on appeal.  After securing any necessary authorization from him, obtain all identified treatment records.  A specific request should be made to obtain records from the Fayetteville VAMC from April 2011 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allow the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain the Veteran's treatment records from the Naval Hospital in Yokosuka, Japan and/or other appropriate records depository from August 1963 through 1964.  Any negative search result should be noted in the record. 

3.  Send the Veteran a VCAA notice letter pertaining to the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  The letter should include the criteria necessary to support service connection for an acquired psychiatric disorder other than PTSD and service connection for PTSD, to include based on in- service personal assault.  38 C.F.R. § 3.304(f).  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

4.  Following the development set forth in Remand paragraph 1, schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of any hearing loss present.  All appropriate tests should be conducted. The claims folder should be reviewed by the examiner, and the examination report should note that review.  

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss had its onset in service or within one year of service discharge or is otherwise etiologically related to his active service, to include in-service acoustic trauma.  The Veteran's report of experiencing hearing loss since service should be acknowledged and discussed.

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Following the development set forth in paragraphs (1) and (2) of this REMAND, schedule the Veteran for an examination to determine the nature and etiology of any disability of the knee and residuals of a lower body injury.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any bilateral knee disorder had its onset in service or within one year of service discharge.  In addressing this question, the examiner should consider and discuss the opinion from R. W. Hopper, MD, which is dated in August 2010.  

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current residuals of a lower body injury (all current diagnoses should be listed) had their onset during the Veteran's active service or are otherwise is causally related to his service.  In addressing this question, the examiner should consider and discuss the opinion from R. W. Hopper, MD, which is dated in August 2010.  

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  Following the development set forth in paragraphs 1 through 3 of this Remand, schedule the Veteran for a VA psychiatric examination.  Following an examination of the Veteran, review of the relevant service records and other evidence in the claims file, the psychiatrist is asked to opine whether it is at least as likely as not (a 50 percent probability of greater) that the Veteran's claimed in-service personal assault occurred.  

The examiner must also offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event, to include the personal assault (if it's believed to have occurred).

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  If a diagnosis of PTSD is not rendered, the examiner should reconcile his opinion with the findings of other medical evidence of record that diagnosed PTSD.

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault or determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder (to include: depression, major depressive disorder) had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  

In offering the above requested opinions, the VA examiner should specifically address the etiological opinion rendered in August 2010 (private opinion). 

The claims file must be made available to and reviewed by the examiner.  

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


